Grant, J.
Plaintiff is the widow, and defendant the sister, of George F. Hosmer, deceased. Plaintiff and Mr. Hosmer were married in 1860. They separated a few years after that, but were never divorced. For several years prior to the death of Mr. Hosmer, he made his home with the defendant. In May, 1892, he secured a pol*474icy of insurance in a fraternal association known as the “United Friends of Michigan,” organized under Act No. 104, Pub. Acts 1869 (1 How. Stat. § 3949 etseg.). The policy was made payable, as requested in his application, equally to the defendant and a nephew. The insurance company recognized the validity of the insurance contract, and paid the money, $1,000 to the defendant, and $1,000 to the nephew. Plaintiff now sues the defendant to recover the $1,000, on the ground that she was not a proper beneficiary, and that as to her and the nephew the policy was void, and that she (the plaintiff), as one of the heirs at law of Mr. Hosmer, was entitled to recover it.
If it be granted that this policy was void under the statutes of Michigan, the plaintiff is not entitled to the money. The policy was not in fact secured for her benefit. The insurance company has seen fit to recognize it as valid, and to pay it to the beneficiaries. Other parties have no interest in the matter. Smith v. Pinch, 80 Mich. 335; Standard, etc., Ins. Co. v. Catlin, 106 Mich. 138.
Judgment reversed, and no new trial ordered.
The other Justices concurred.